DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 5/18/2021. Claims 1-20 are pending in this application. As such, claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2022 and 10/24/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities:  
“obtain an integrated generate an integrated knowledge-language module” is unclear. Examiner suggests to use either “obtain an integrated …” or “generate an integrated …”, but not both. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite being able to understand languages and map the knowledge of the two to translate between them.

For Claim 1: A computer implemented method for joint training a language module with a knowledge module for natural language understanding, the method comprising: obtaining a first knowledge graph comprising a first set of entities and a first set of relations, each relation of the first set of relations describing a relationship between two or more entities included in the first set of entities; obtaining a second knowledge graph comprising a second set of entities and a second set of relations, each relation of the second set of relations describing a relationship between two or more entities included in the second set of entities; aligning the first knowledge graph and second knowledge graph such that a first subset of entities and relations from the first knowledge graph corresponds to a second subset of entities and relations from the second knowledge graph; training a knowledge module with the aligned knowledge graphs to generate knowledge-based entity representations; and generating an integrated knowledge-language module that is configured to perform semantic analysis for the entities and entity relations in the second knowledge graph based on knowledge learned from entities and entity relations in the first knowledge graph by coupling the language module with the knowledge module.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above aligning the first knowledge graph and second knowledge graph such that a first subset of entities and relations from the first knowledge graph corresponds to a second subset of entities and relations from the second knowledge graph (a person would do this mentally or on paper to compare the two languages with respect to entities and relations. This could be done by making a tree or graph structure showing the relationship of one phrase in the first language to another graph or tree structure of another phrase of another language. After going through the comparison on paper, a person could successfully follow through and complete the translation.); training a knowledge module with the aligned knowledge graphs to generate knowledge-based entity representations (this would be learnt over time by a human. A human can also train their minds to think this way); and generating an integrated knowledge-language module that is configured to perform semantic analysis for the entities and entity relations in the second knowledge graph based on knowledge learned from entities and entity relations in the first knowledge graph by coupling the language module with the knowledge module (this would be the final step in this mental process) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 2: The method of claim 1, further comprising: generating the first knowledge graph in a first language; generating the second knowledge graph in a second language; configuring the knowledge module to generate knowledge-based entity representations in the second language based on the first knowledge graph; and training the integrated knowledge-language module to perform semantic analysis in the second language based on knowledge learned from entities and entity relations in the first language.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above generating the first knowledge graph in a first language (person would do this mentally); generating the second knowledge graph in a second language (person would do this mentally or on paper by comparing the entities and relations of the language. This could be done by making a tree or graph structure showing the relationship of one phrase in the first language to another graph or tree structure of another phrase of another language. After going through the comparison on paper, a person could successfully follow through and complete the translation.); configuring the knowledge module to generate knowledge-based entity representations in the second language based on the first knowledge graph (person would integrate them mentally); and training the integrated knowledge-language module to perform semantic analysis in the second language based on knowledge learned from entities and entity relations in the first language (person would semantically analyze the sentence when they are trying to translate) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 3: The method of claim 2, further comprising: configuring the knowledge module to generate knowledge-based entity representations in the first language based on the second knowledge graph; and training the integrated knowledge-language module to perform semantic analysis in the first language based on knowledge learned from entities and entity relations in the second language.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above configuring the knowledge module to generate knowledge-based entity representations in the first language based on the second knowledge graph (is done in the persons mind in order to think about the translation properly in respect to entities and relations. This could be done by making a tree or graph structure showing the relationship of one phrase in the first language to another graph or tree structure of another phrase of another language. After going through the comparison on paper, a person could successfully follow through and complete the translation.); and training the integrated knowledge-language module to perform semantic analysis in the first language based on knowledge learned from entities and entity relations in the second language (the training happens in the persons mind as they learn the language) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 4: The method of claim 2, further comprising: obtaining electronic content comprising a first set of speech transcriptions in the first language; applying the electronic content as input to the integrated knowledge- language module; and translating the first set of speech transcriptions into a second set of speech transcriptions in the second language using the integrated knowledge- language module.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above applying the electronic content as input to the integrated knowledge- language module (this is a person recognizing what needs to be translated and starting the thought process on how to translate either on paper or mentally. This could be done by making a tree or graph structure showing the relationship of one phrase in the first language to another graph or tree structure of another phrase of another language. After going through the comparison on paper, a person could successfully follow through and complete the translation.); and translating the first set of speech transcriptions into a second set of speech transcriptions in the second language using the integrated knowledge- language module (this is the final product where the content has been translated) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 5: The method of claim 1, further comprising: generating the first knowledge graph as a domain-independent knowledge graph; generating the second knowledge graph as an enterprise-specific knowledge graph, wherein the second set of entities and second set of relations correspond to an enterprise-specific domain; adapting the knowledge module to generate enterprise-specific knowledge-based entity representations; and adapting the integrated knowledge-language module to perform improved semantic analysis for enterprise-specific electronic language content.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above generating the first knowledge graph as a domain-independent knowledge graph (This is the person thinking about the knowledge they have of the first language); generating the second knowledge graph as an enterprise-specific knowledge graph, wherein the second set of entities and second set of relations correspond to an enterprise-specific domain (this is the person thinking about the entity and relations for the second graph); adapting the knowledge module to generate enterprise-specific knowledge-based entity representations (This is the person trying to combine the knowledge together to translate the content either mentally or on paper. This could be done by making a tree or graph structure showing the relationship of one phrase in the first language to another graph or tree structure of another phrase of another language. After going through the comparison on paper, a person could successfully follow through and complete the translation.); and adapting the integrated knowledge-language module to perform improved semantic analysis for enterprise-specific electronic language content (after combining the two, the person tries to analyze what the content could mean) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 6: The method of claim 1, further comprising: generating the first knowledge graph in a first domain; generating the second knowledge graph in an entity-specific personalized domain; adapting the knowledge module to generate knowledge-based entity representations in the entity-specific personalized domain based on the first knowledge graph; and training the integrated knowledge-language module to perform semantic analysis in the entity-specific personalized domain based on personalized knowledge learned from entities and entity relations in the first domain.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above generating the first knowledge graph in a first domain (done in person’s head or on paper when they think about the entity and relations of the first language. This could be done by making a tree or graph structure showing the relationship of one phrase in the first language to another graph or tree structure of another phrase of another language. After going through the comparison on paper, a person could successfully follow through and complete the translation.); generating the second knowledge graph in an entity-specific personalized domain (done in person’s head or on paper when they think about the entity and relations of the second language. This could be done by making a tree or graph structure showing the relationship of one phrase in the first language to another graph or tree structure of another phrase of another language. After going through the comparison on paper, a person could successfully follow through and complete the translation.); adapting the knowledge module to generate knowledge-based entity representations in the entity-specific personalized domain based on the first knowledge graph (done in person’s head when they think about translating from a first language); and training the integrated knowledge-language module to perform semantic analysis in the entity-specific personalized domain based on personalized knowledge learned from entities and entity relations in the first domain (the training is a mental process that happens when the person is trying to learn the language since they would need to study the semantics  of the language) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 7: The method of claim 1, further comprising: obtaining the first knowledge graph as a textual-based knowledge graph, each entity of the first set of entities being represented by entity description text to describe a concept and meaning of the entities and each relation of the first set of relations being represented by relation description text to describe each relation between two or more entities; and generating the second knowledge graph as an acoustic-based knowledge graph, each entity of the second set of entities being represented by entity description audio data to describe a concept and meaning of the entities and each relation of the second set of relations being represented by relation description audio data to describe each relation between two or more entities.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above generating the second knowledge graph as an acoustic-based knowledge graph, each entity of the second set of entities being represented by entity description audio data to describe a concept and meaning of the entities and each relation of the second set of relations being represented by relation description audio data to describe each relation between two or more entities (this is done when the user is trying to think about the best way to translate the spoken content. This could be done mentally or on paper. This could be done by making a tree or graph structure showing the relationship of one phrase in the first language to another graph or tree structure of another phrase of another language. After going through the comparison on paper, a person could successfully follow through and complete the translation.) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 8: The method of claim 1, further comprising: pre-training the language module on a training data set comprising unlabeled text data to understand semantic information from text-based transcripts.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above pre-training the language module on a training data set comprising unlabeled text data to understand semantic information from text-based transcripts (a person is pre-trained on the language in order to understand the semantic information from a separate language’s text) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 9: The method of claim 1, further comprising: pre-training a speech module on a training data set comprising unannotated acoustic data to understand semantic information from audio- based speech utterances.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above pre-training a speech module on a training data set comprising unannotated acoustic data to understand semantic information from audio- based speech utterances. (a person is pre-trained on the language in order to understand the semantic information from a separate language’s speech) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 10: The method of claim 9, further comprising: aligning the language module included in the integrated knowledge- language module with the pre-trained speech module; and generating an optimized speech model configured to perform semantic analysis on audio data by leveraging acoustic information, language information and knowledge information.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above aligning the language module included in the integrated knowledge- language module with the pre-trained speech module (this alignment would be part of the process the person uses when thinking about translating); and generating an optimized speech model configured to perform semantic analysis on audio data by leveraging acoustic information, language information and knowledge information (a person would think of the semantics of the content based on what they hear, what they know about the language, and what they know about the mapping of the language in their head) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 11: A computer implemented method for joint training a speech module with a knowledge module for natural language understanding, the method comprising: obtaining a first acoustic knowledge graph comprising a first set of entities and a first set of relations, each relation of the first set of relations describing a relationship between two or more entities included in the first set of entities; obtaining a second acoustic knowledge graph comprising a second set of entities and a second set of relations, each relation of the second set of relations describing a relationship between two or more entities included in the second set of entities; aligning the first acoustic knowledge graph and second acoustic knowledge graph such that a first subset of entities and relations from the first acoustic knowledge graph corresponds to a second subset of entities and relations from the second acoustic knowledge graph; training a knowledge module with the aligned knowledge graphs to generate knowledge-based entity representations; and generating an integrated knowledge-speech module that is configured to perform semantic analysis for the entities and entity relations included in the second acoustic knowledge graph based on knowledge learned from entities and entity relations in the first acoustic knowledge graph by integrating the speech module with the knowledge module.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above aligning the first acoustic knowledge graph and second acoustic knowledge graph such that a first subset of entities and relations from the first acoustic knowledge graph corresponds to a second subset of entities and relations from the second acoustic knowledge graph (a person would do this mentally or on paper to compare the entity and relations of the two languages. This could be done by making a tree or graph structure showing the relationship of one phrase in the first language to another graph or tree structure of another phrase of another language. After going through the comparison on paper, a person could successfully follow through and complete the translation.); training a knowledge module with the aligned knowledge graphs to generate knowledge-based entity representations (this would be learnt over time by a human. A human can also train their minds to think this way and work out the translation on paper. This could be done by making a tree or graph structure showing the relationship of one phrase in the first language to another graph or tree structure of another phrase of another language. After going through the comparison on paper, a person could successfully follow through and complete the translation.); and generating an integrated knowledge-speech module that is configured to perform semantic analysis for the entities and entity relations included in the second acoustic knowledge graph based on knowledge learned from entities and entity relations in the first acoustic knowledge graph by integrating the speech module with the knowledge module (this would be the final step in this mental process) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 12: The method of claim 11, further comprising: generating the first acoustic knowledge graph in a first language; generating the second acoustic knowledge graph in a second language; configuring the knowledge module to generate acoustic knowledge- based entity representations in the second language based on the first acoustic knowledge graph; and training the integrated knowledge-speech module to perform semantic analysis in the second language based on knowledge learned from entities and entity relations in the first language.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above generating the first acoustic knowledge graph in a first language (person would do this mentally or on paper by thinking about the entity and relations. This could be done by making a tree or graph structure showing the relationship of one phrase in the first language to another graph or tree structure of another phrase of another language. After going through the comparison on paper, a person could successfully follow through and complete the translation.); generating the second acoustic knowledge graph in a second language (person would do this mentally or on paper by thinking about the entity and relations. This could be done by making a tree or graph structure showing the relationship of one phrase in the first language to another graph or tree structure of another phrase of another language. After going through the comparison on paper, a person could successfully follow through and complete the translation.); configuring the knowledge module to generate acoustic knowledge- based entity representations in the second language based on the first acoustic knowledge graph (person would integrate them mentally); and training the integrated knowledge-speech module to perform semantic analysis in the second language based on knowledge learned from entities and entity relations in the first language (person would semantically analyze the sentence when they are trying to translate) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 13: The method of claim 12, further comprising: training the knowledge module to generate acoustic knowledge-based entity representations in the first language based on the second acoustic knowledge graph; and training the integrated knowledge-speech module to perform semantic analysis in the first language based on knowledge learned from entities and entity relations in the second language.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above training the knowledge module to generate acoustic knowledge-based entity representations in the first language based on the second acoustic knowledge graph (is done in the person’s mind in order to think about the translation properly in reference to the entity and relations. This could be done by making a tree or graph structure showing the relationship of one phrase in the first language to another graph or tree structure of another phrase of another language. After going through the comparison on paper, a person could successfully follow through and complete the translation.); and training the integrated knowledge-speech module to perform semantic analysis in the first language based on knowledge learned from entities and entity relations in the second language (the training happens in the persons mind as they learn the language) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 14: The method of claim 12, further comprising: obtaining electronic content comprising a first set of speech audio data in the first language; applying the electronic content as input to the integrated knowledge- speech module; and translating the first set of speech audio data into a second set of speech audio data in the second language using the integrated knowledge-speech module.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above applying the electronic content as input to the integrated knowledge- speech module (this is a person recognizing what needs to be translated and starting the thought process on how to translate); and translating the first set of speech audio data into a second set of speech audio data in the second language using the integrated knowledge-speech module (this is the final product where the content has been translated) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 15: A computing system configured for joint training a language module with a knowledge module for natural language understanding, the computing system comprising: one or more processors; and one or more hardware storage devices that store computer-executable instructions that are structured to be executed by the one or more processors to cause the computing system to at least: obtain electronic content comprising speech utterances; obtain an integrated generate an integrated knowledge-language module that is configured to perform semantic analysis for entities and entity relations in a second knowledge graph based on knowledge learned from entities and entity relations in a first knowledge graph and as a result of integrating a language module with a knowledge module that is trained with alignment of the first knowledge graph and second knowledge graph and by providing contextual information to the knowledge module from a language module trained to understand semantic information from speech utterances; perform semantic analysis on the electronic content using the integrated knowledge-language module; and output a translation of the electronic content from the integrated knowledge-language module.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above generate an integrated knowledge-language module that is configured to perform semantic analysis for entities and entity relations in a second knowledge graph based on knowledge learned from entities and entity relations in a first knowledge graph and as a result of integrating a language module with a knowledge module that is trained with alignment of the first knowledge graph and second knowledge graph and by providing contextual information to the knowledge module from a language module trained to understand semantic information from speech utterances (generating this integrated knowledge-language module would be a mental process that a person would go through when semantically analyzing the content needed to be translated. The alignment of the knowledge of the languages would be done to perform the translation. This could also be done on paper. This could be done by making a tree or graph structure showing the relationship of one phrase in the first language to another graph or tree structure of another phrase of another language. After going through the comparison on paper, a person could successfully follow through and complete the translation.); perform semantic analysis on the electronic content using the integrated knowledge-language module (semantic analysis is done by the person when they are trying to understand the content that is to be translated) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea. As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 16: The computing system of claim 15, the first knowledge graph and second knowledge graph comprising acoustic-based knowledge graphs, the electronic content comprising acoustic-based speech utterances.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above the first knowledge graph and second knowledge graph comprising acoustic-based knowledge graphs (A person would need to think about the translation in an acoustic format if someone was saying things to them and they needed to respond back), the electronic content comprising acoustic-based speech utterances (the translation content can be speech based and the person would use the same mental process to solve it) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea. As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 17: The computing system of claim 15, the first knowledge graph and second knowledge graph comprising language or textual-based knowledge graphs, the electronic content comprising text-based speech utterances.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above the first knowledge graph and second knowledge graph comprising language or textual-based knowledge graphs (A person would need to think about the translation in an textual format if someone was saying or gives them a sentence written down and they needed to respond back), the electronic content comprising text-based speech utterances (the translation content can be speech based and the person would use the same mental process to solve it) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea. As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 18: The computing system of claim 17, wherein outputting a translation of the electronic content comprises translating a first set of speech transcriptions in a first language into a second set of speech transcriptions in a second language using the integrated knowledge-language module.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above translating a first set of speech transcriptions in a first language into a second set of speech transcriptions in a second language using the integrated knowledge-language module (this is the mental process of translating from one language to another) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea. As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 19: The computing system of claim 15, the computer-executable instructions being executable by the one or more processors to further cause the computing system to: perform semantic analysis on the electronic content in a second language based on knowledge learned from entities and entity relations in a first language.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above perform semantic analysis on the electronic content in a second language based on knowledge learned from entities and entity relations in a first language (this is the mental process of attempting to understand the language a person is translating from) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea. As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 20: The computing system of claim 15, the language module being aligned with a speech module, the speech module being pre-trained on unlabeled acoustic data to understand semantic information from speech utterances.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category: process. 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above the language module being aligned with a speech module (this alignment is a mental process that a person would use when translating to work out a translation), the speech module being pre-trained on unlabeled acoustic data to understand semantic information from speech utterances (this activity is done to make sure the person is translating the content effectively since, if the semantic analysis is wrong, the message would be wrong) are the mental activities needed in order to understand a human language that is not one’s native tongue. This is useful for understanding other people and other texts who speak or write in languages that are unfamiliar to the user. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. Similarly there are no other meaningful limitations linking the use to a particular technological environment. Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea. As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by A. Kalinowski and Y. An, ‘A Survey of Embedding Space Alignment Methods for Language and Knowledge Graphs’. arXiv, 2020. (Further referred to as “Kalinowski”).

Regarding Claim 1, Kalinowski teaches a computer implemented method for joint training a language module with a knowledge module for natural language understanding, the method comprising: obtaining a first knowledge graph comprising a first set of entities and a first set of relations, each relation of the first set of relations describing a relationship between two or more entities included in the first set of entities (Kalinowski Section 2.3.1 - Let G = (E, R) be a knowledge graph consisting of a set of entities E and relations R, each element of which may have an entity or relation type. This is the definition of a knowledge graph.);
obtaining a second knowledge graph comprising a second set of entities and a second set of relations, each relation of the second set of relations describing a relationship between two or more entities included in the second set of entities (Kalinowski Section 3.4 - We may also want to merge knowledge graphs covering similar, yet independently defined, concepts, or graphs defining the same subject matter across languages. This task is referred to in the literature as entity alignment: the process of identifying nodes in each graph that are referencing the same semantic concept and either forming relations between them or compressing them into a single representation. There are multiple knowledge graphs that are obtained to complete this process.);
aligning the first knowledge graph and second knowledge graph such that a first subset of entities and relations from the first knowledge graph corresponds to a second subset of entities and relations from the second knowledge graph (Kalinowski Section 3.4 - We may also want to merge knowledge graphs covering similar, yet independently defined, concepts, or graphs defining the same subject matter across languages. This task is referred to in the literature as entity alignment: the process of identifying nodes in each graph that are referencing the same semantic concept and either forming relations between them or compressing them into a single representation. This task is called entity alignment since it aligns the first subset of entities and relations from the first graph to the second graph.);
training a knowledge module with the aligned knowledge graphs to generate knowledge-based entity representations (Kalinowski Section 4.2.1 - They then slightly modify the training process by using a training set P that has pre-aligned triples in both the source and target space to capture correspondences between entities sharing similar relationships.);
and generating an integrated knowledge-language module that is configured to perform semantic analysis for the entities and entity relations in the second knowledge graph based on knowledge learned from entities and entity relations in the first knowledge graph by coupling the language module with the knowledge module (Kalinowski Section 3 and Section 3.4 - Let the functions f1 : D1 → R n and f2 : D2 → R m represent two mappings from the original datasets to their respective real-valued embedding spaces. Typically, n and m are of much lower dimension than the original cardinalities of D1 and D2, and therefore f1 and f2 can be thought of as techniques to compress the original datasets whilst maintaining their defining geometric characteristics, including a notion of ‘semantic similarity’. This semantic similarity is the semantic analysis of the knowledge graph functions. We may also want to merge knowledge graphs covering similar, yet independently defined, concepts, or graphs defining the same subject matter across languages. This task is referred to in the literature as entity alignment: the process of identifying nodes in each graph that are referencing the same semantic concept and either forming relations between them or compressing them into a single representation. The single representation is the integrated knowledge-language module that is generated.).

Regarding Claim 2, Kalinowski teaches all of the limitations of claim 1. Kalinowski also teaches generating the first knowledge graph in a first language (Kalinowski Section 4.2.1 - To address issues of coverage in cross-lingual knowledge graphs, [60] propose a method for embedding knowledge graphs in a source and target language and automatically learning alignments between them, called MTransE.);
generating the second knowledge graph in a second language (Kalinowski Section 4.2.1 - To address issues of coverage in cross-lingual knowledge graphs, [60] propose a method for embedding knowledge graphs in a source and target language and automatically learning alignments between them, called MTransE.);
configuring the knowledge module to generate knowledge-based entity representations in the second language based on the first knowledge graph (Kalinowski Section 4.2.1 - The authors conclude that the linear transformation models work best with limited differences between the model with entity transformations and the model with both entity and relational translations. The methods of MTransE lean heavily on the underlying translation model of TransE, which, while directly addressing similarities in graph structures in each individual space, largely ignores other information sources contained in the knowledge graph such as entity types and attributes.);
and training the integrated knowledge-language module to perform semantic analysis in the second language based on knowledge learned from entities and entity relations in the first language (Kalinowski Section 4.2.1 - They then slightly modify the training process by using a training set P that has pre-aligned triples in both the source and target space to capture correspondences between entities sharing similar relationships.).

Regarding Claim 3, Kalinowski teaches all of the limitations of claim 2. Kalinowski also teaches configuring the knowledge module to generate knowledge-based entity representations in the first language based on the second knowledge graph (Kalinowski Section 4.2.1 - To address issues of coverage in cross-lingual knowledge graphs, [60] propose a method for embedding knowledge graphs in a source and target language and automatically learning alignments between them, called MTransE.);
and training the integrated knowledge-language module to perform semantic analysis in the first language based on knowledge learned from entities and entity relations in the second language (Kalinowski Section 4.2.1 - They then slightly modify the training process by using a training set P that has pre-aligned triples in both the source and target space to capture correspondences between entities sharing similar relationships.).

Regarding Claim 5, Kalinowski teaches all of the limitations of claim 1. Kalinowski also teaches generating the first knowledge graph as a domain-independent knowledge graph (Kalinowski Section 1.2 and Section 3.4 - Given that ontologies are domain specific, we may encounter cases where we wish to merge ontologies across two connected domains, or cases where two ontologists have independently developed ontologies for the same domain. We may also want to merge knowledge graphs covering similar, yet independently defined, concepts, or graphs defining the same subject matter across languages.);
generating the second knowledge graph as an enterprise-specific knowledge graph, wherein the second set of entities and second set of relations correspond to an enterprise-specific domain (Kalinowski Section 2.3.1 - Let G = (E, R) be a knowledge graph consisting of a set of entities E and relations R, each element of which may have an entity or relation type. This is the definition of a knowledge graph. In paragraph 195 of Applicant specification, enterprise-specific domain is defined as the second set of entities and second set of relations.);
adapting the knowledge module to generate enterprise-specific knowledge-based entity representations (Kalinowski Section 3.4 and Section 4.2.1 - We may also want to merge knowledge graphs covering similar, yet independently defined, concepts, or graphs defining the same subject matter across languages. This task is referred to in the literature as entity alignment: the process of identifying nodes in each graph that are referencing the same semantic concept and either forming relations between them or compressing them into a single representation. There are multiple knowledge graphs that are obtained to complete this process. They then slightly modify the training process by using a training set P that has pre-aligned triples in both the source and target space to capture correspondences between entities sharing similar relationships.);
and adapting the integrated knowledge-language module to perform improved semantic analysis for enterprise-specific electronic language content (Kalinowski Section 3 and Section 3.4 - Let the functions f1 : D1 → R n and f2 : D2 → R m represent two mappings from the original datasets to their respective real-valued embedding spaces. Typically, n and m are of much lower dimension than the original cardinalities of D1 and D2, and therefore f1 and f2 can be thought of as techniques to compress the original datasets whilst maintaining their defining geometric characteristics, including a notion of ‘semantic similarity’. This semantic similarity is the semantic analysis of the knowledge graph functions. We may also want to merge knowledge graphs covering similar, yet independently defined, concepts, or graphs defining the same subject matter across languages. This task is referred to in the literature as entity alignment: the process of identifying nodes in each graph that are referencing the same semantic concept and either forming relations between them or compressing them into a single representation. The single representation is the integrated knowledge-language module that is generated.).

Regarding Claim 6, Kalinowski teaches all of the limitations of claim 1. Kalinowski also teaches generating the first knowledge graph in a first domain (Kalinowski Section 1.2, Section 3.4, and Section 4.2.1 - Given that ontologies are domain specific, we may encounter cases where we wish to merge ontologies across two connected domains, or cases where two ontologists have independently developed ontologies for the same domain. We may also want to merge knowledge graphs covering similar, yet independently defined, concepts, or graphs defining the same subject matter across languages. To address issues of coverage in cross-lingual knowledge graphs, [60] propose a method for embedding knowledge graphs in a source and target language and automatically learning alignments between them, called MTransE. Leveraging the translational-based TransE algorithm for generating embeddings of each monolingual knowledge graph Gi and Gj , the embedded triples of each graph are then fed through an alignment scoring function Sa, where the total alignment score is calculated);
generating the second knowledge graph in an entity-specific personalized domain (Kalinowski Section 2.3.1 and Section 4.2.1 - Let G = (E, R) be a knowledge graph consisting of a set of entities E and relations R, each element of which may have an entity or relation type. This is the definition of a knowledge graph. In paragraph 195 of Applicant specification, enterprise-specific domain is defined as the second set of entities and second set of relations. To address issues of coverage in cross-lingual knowledge graphs, [60] propose a method for embedding knowledge graphs in a source and target language and automatically learning alignments between them, called MTransE. Leveraging the translational-based TransE algorithm for generating embeddings of each monolingual knowledge graph Gi and Gj , the embedded triples of each graph are then fed through an alignment scoring function Sa, where the total alignment score is calculated);
adapting the knowledge module to generate knowledge-based entity representations in the entity-specific personalized domain based on the first knowledge graph (Kalinowski Section 3.4 and Section 4.2.1 - We may also want to merge knowledge graphs covering similar, yet independently defined, concepts, or graphs defining the same subject matter across languages. This task is referred to in the literature as entity alignment: the process of identifying nodes in each graph that are referencing the same semantic concept and either forming relations between them or compressing them into a single representation. This task is called entity alignment since it aligns the first subset of entities and relations from the first graph to the second graph. They then slightly modify the training process by using a training set P that has pre-aligned triples in both the source and target space to capture correspondences between entities sharing similar relationships.); 
and training the integrated knowledge-language module to perform semantic analysis in the entity-specific personalized domain based on personalized knowledge learned from entities and entity relations in the first domain (Kalinowski Section 3, Section 3.4, and Section 4.2.1 - Let the functions f1 : D1 → R n and f2 : D2 → R m represent two mappings from the original datasets to their respective real-valued embedding spaces. Typically, n and m are of much lower dimension than the original cardinalities of D1 and D2, and therefore f1 and f2 can be thought of as techniques to compress the original datasets whilst maintaining their defining geometric characteristics, including a notion of ‘semantic similarity’. This semantic similarity is the semantic analysis of the knowledge graph functions. We may also want to merge knowledge graphs covering similar, yet independently defined, concepts, or graphs defining the same subject matter across languages. This task is referred to in the literature as entity alignment: the process of identifying nodes in each graph that are referencing the same semantic concept and either forming relations between them or compressing them into a single representation. The single representation is the integrated knowledge-language module that is generated. For the structure embedding piece, the authors again leverage a translation-based approach letting f(p) = kh + r − tk 2 where p is a known triple from the supervised training set. They then slightly modify the training process by using a training set P that has pre-aligned triples in both the source and target space to capture correspondences between entities sharing similar relationships. The training is based in the source space to capture correspondences between entities sharing similar relationships with the target space.).

Regarding Claim 8, Kalinowski teaches all of the limitations of claim 1. Kalinowski also teaches pre-training the language module on a training data set comprising unlabeled text data to understand semantic information from text-based transcripts (Kalinowski Section 2.1 - Due to data and architecture size, these models are typically pre-trained, where initial weights are learned and shared, then re-trained, or fine-tuned, for target tasks or datasets. The availability of these pre-trained models though several APIs has made their use the status quo for natural language processing tasks.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4, 10, 15, and 17-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalinowski in view of Hoffmeister (US 10388274 B1) (Further referred to as “Hoffmeister”).

Regarding Claim 4, Kalinowski teaches all of the limitations of claim 2. Kalinowski also teaches applying the electronic content as input to the integrated knowledge- language module (Kalinowski Section 2.3.1 - Let G = (E, R) be a knowledge graph consisting of a set of entities E and relations R, each element of which may have an entity or relation type. This is the definition of a knowledge graph.);
and translating the first set of speech transcriptions into a second set of speech transcriptions in the second language using the integrated knowledge- language module (Kalinowski Section 4.2.1 - To address issues of coverage in cross-lingual knowledge graphs, [60] propose a method for embedding knowledge graphs in a source and target language and automatically learning alignments between them, called MTransE. Section 4.2.1 then goes on in detail how they translate from source to target language.);
but fails to explicitly teach obtaining electronic content comprising a first set of speech transcriptions in the first language.
Hoffmeister further teaches this limitation. Hoffmeister teaches obtaining electronic content comprising a first set of speech transcriptions in the first language (Hoffmeister Column 2 Lines 25-33 - Automatic speech recognition (ASR) is a field of computer science, artificial intelligence, and linguistics concerned with transforming audio data associated with speech into text representative of that speech. Similarly, natural language understanding (NLU) is a field of computer science, artificial intelligence, and linguistics concerned with enabling computers to derive meaning from text input containing natural language. ASR and NLU are often used together as part of a speech processing system.).
Kalinowski and Hoffmeister are both considered to be analogous to the claimed invention because both are directed to helping a user translate foreign languages. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alignment method for knowledge graphs of Kalinowski with the support for the use speech inputs in Hoffmeister because it allows the user to improve human-computer interactions (Hoffmeister Column 1 Lines 6-23 - The combination of speech recognition and natural language understanding processing techniques is commonly referred to as speech processing. Speech processing may also convert a user's speech into text data which may then be provided to various text-based software applications. Speech processing may be used by computers, hand-held devices, telephone computer systems, kiosks, and a wide variety of other devices to improve human-computer interactions.).



Regarding Claim 10, Kalinowski teaches all of the limitations of claim 9. Kalinowski also teaches aligning the language module included in the integrated knowledge- language module with the pre-trained speech module (Kalinowski Section 1.1 -  Mappings between languages can also be utilized for transfer learning, where a model using embeddings as input features in one language can be re-adapted to another by simply aligning the feature spaces and re-applying the model. The field of cross-lingual word embedding alignment has rapidly grown, both in the number of evaluation benchmarks and strategies, extending past basic linear maps into the realm of deep learning models [4]. In this survey, we consider word-to-word, word-to-sentence and sentence-to-sentence alignment tasks as solutions to language translation problems.);
but fails to explicitly teach generating an optimized speech model configured to perform semantic analysis on audio data by leveraging acoustic information, language information and knowledge information.
Hoffmeister teaches this limitation. Hoffmeister further teaches generating an optimized speech model configured to perform semantic analysis on audio data by leveraging acoustic information, language information and knowledge information (Hoffmeister Column 32 Lines 12-27 -  The locally stored speech models may be pre-configured based on known information, prior to the device 110 being configured to access the network by the user. For example, the models may be language and/or accent specific to a region where the user device is shipped or predicted to be located, or to the user himself/herself, based on a user profile, etc. In an aspect, the models may be pre-trained using speech or audio data of the user from another device. For example, the user may own another user device that the user operates via spoken commands, and this speech data may be associated with a user profile. The speech data from the other user device may then be leveraged and used to train the locally stored speech models of the device 110 prior to the user device 110 being delivered to the user or configured to access the network by the user. The knowledge information is interpreted as the known information.).
Kalinowski and Hoffmeister are both considered to be analogous to the claimed invention because both are directed to helping a user translate foreign languages. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alignment method for knowledge graphs of Kalinowski with the support for the use speech inputs in Hoffmeister because it allows the user to improve human-computer interactions (Hoffmeister Column 1 Lines 6-23 - The combination of speech recognition and natural language understanding processing techniques is commonly referred to as speech processing. Speech processing may also convert a user's speech into text data which may then be provided to various text-based software applications. Speech processing may be used by computers, hand-held devices, telephone computer systems, kiosks, and a wide variety of other devices to improve human-computer interactions.).






Regarding Claim 15, Kalinowski teaches to obtain an integrated generate an integrated knowledge-language module that is configured to perform semantic analysis for entities and entity relations in a second knowledge graph based on knowledge learned from entities and entity relations in a first knowledge graph and as a result of integrating a language module with a knowledge module that is trained with alignment of the first knowledge graph and second knowledge graph and by providing contextual information to the knowledge module from a language module trained to understand semantic information from speech utterances (Kalinowski Section 3.4 and Section 4.2.2 - We may also want to merge knowledge graphs covering similar, yet independently defined, concepts, or graphs defining the same subject matter across languages. This task is referred to in the literature as entity alignment: the process of identifying nodes in each graph that are referencing the same semantic concept and either forming relations between them or compressing them into a single representation. The single representation is the integrated knowledge-language module that is generated. The entity alignment aligns the first knowledge graph and the second knowledge graph. Also leveraging translational-based models for embedding each knowledge graph, semi-supervised entity alignment with degree differences (SEA) [71] adjusts the TransE approach by incorporating information about each entities degree when building the embeddings.);
to perform semantic analysis on the electronic content using the integrated knowledge-language module (Kalinowski Section 1.3 and Section 3 - Chatbots, question answering (QA) and retrieval systems alike need to be able to interpret user input into a series of intents, understanding the semantic roles of those intents, as well as parse out syntactic language clues such as negation. We call this broad umbrella of applications text understanding and reasoning. Many information reasoning mechanisms are built into knowledge graphs, allowing for the traversals through edges to arrive at facts and inferences. However, access to those systems typically requires technical expertise. In order to leverage the power of knowledge graph semantic reasoners, techniques need to be adapted for understanding, including, but not limited to, slot filling, semantic role labeling and sentence analogies Let the functions f1 : D1 → R n and f2 : D2 → R m represent two mappings from the original datasets to their respective real-valued embedding spaces. Typically, n and m are of much lower dimension than the original cardinalities of D1 and D2, and therefore f1 and f2 can be thought of as techniques to compress the original datasets whilst maintaining their defining geometric characteristics, including a notion of ‘semantic similarity’. This semantic similarity is the semantic analysis of the knowledge graph functions.);
and to output a translation of the electronic content from the integrated knowledge-language module (Kalinowski Section 4.2.1 - To address issues of coverage in cross-lingual knowledge graphs, [60] propose a method for embedding knowledge graphs in a source and target language and automatically learning alignments between them, called MTransE. Section 4.2.1 then goes on in detail how they translate from source to target language.);
but fails to explicitly teach one or more processors; and one or more hardware storage devices that store computer-executable instructions that are structured to be executed by the one or more processors to cause the computing system to at least: obtain electronic content comprising speech utterances.
Hoffmeister teaches these limitations. Hoffmeister further teaches one or more processors (Hoffmeister Column 30 Lines 20-30 -  Each of these devices (110/120) may include one or more controllers/processors (1804/1904), that may each include a central processing unit (CPU) for processing data and computer-readable instructions, and a memory (1806/1906) for storing data and instructions of the respective device. The memories (1806/1906) may individually include volatile random access memory (RAM), non-volatile read only memory (ROM), non-volatile magneto resistive (MRAM) and/or other types of memory. Each device may also include a data storage component (1808/1908), for storing data and controller/processor-executable instructions.); 
and one or more hardware storage devices that store computer-executable instructions that are structured to be executed by the one or more processors to cause the computing system to at least: obtain electronic content comprising speech utterances (Hoffmeister Column 2 Lines 25-33 - Automatic speech recognition (ASR) is a field of computer science, artificial intelligence, and linguistics concerned with transforming audio data associated with speech into text representative of that speech. Similarly, natural language understanding (NLU) is a field of computer science, artificial intelligence, and linguistics concerned with enabling computers to derive meaning from text input containing natural language. ASR and NLU are often used together as part of a speech processing system.).
Kalinowski and Hoffmeister are both considered to be analogous to the claimed invention because both are directed to helping a user translate foreign languages. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alignment method for knowledge graphs of Kalinowski with the support for the use speech inputs in Hoffmeister because it allows the user to improve human-computer interactions (Hoffmeister Column 1 Lines 6-23 - The combination of speech recognition and natural language understanding processing techniques is commonly referred to as speech processing. Speech processing may also convert a user's speech into text data which may then be provided to various text-based software applications. Speech processing may be used by computers, hand-held devices, telephone computer systems, kiosks, and a wide variety of other devices to improve human-computer interactions.).


Regarding Claim 17, Kalinowski and Hoffmeister teach all of the limitations of claim 15. Kalinowski further teaches the first knowledge graph and second knowledge graph comprising language or textual-based knowledge graphs, the electronic content comprising text-based speech utterances (Kalinowski Section 1.4 and Section 3.4 - To combat the problem of data collection, the technique of distant supervision was introduced [11] allowing for entity and relation triples from an ontology or knowledge graph to be used for quick label generation over raw text inputs. In this paradigm, when two entities related by a relation in the knowledge graph appear in a sentence, that sentence is labeled as being representative of that relation. As seen in the art shown for claim 15, Hoffmeister teaches allowing speech based utterances and converting the speech to text. We may also want to merge knowledge graphs covering similar, yet independently defined, concepts, or graphs defining the same subject matter across languages. This task is referred to in the literature as entity alignment: the process of identifying nodes in each graph that are referencing the same semantic concept and either forming relations between them or compressing them into a single representation. There are multiple knowledge graphs that are obtained to complete this process.).
Kalinowski and Hoffmeister are both considered to be analogous to the claimed invention because both are directed to helping a user translate foreign languages. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alignment method for knowledge graphs of Kalinowski with the support for the use speech inputs in Hoffmeister because it allows the user to improve human-computer interactions (Hoffmeister Column 1 Lines 6-23 - The combination of speech recognition and natural language understanding processing techniques is commonly referred to as speech processing. Speech processing may also convert a user's speech into text data which may then be provided to various text-based software applications. Speech processing may be used by computers, hand-held devices, telephone computer systems, kiosks, and a wide variety of other devices to improve human-computer interactions.).

Regarding Claim 18, Kalinowski and Hoffmeister teach all of the limitations of claim 17. Kalinowski further teaches wherein outputting a translation of the electronic content comprises translating a first set of speech transcriptions in a first language into a second set of speech transcriptions in a second language using the integrated knowledge-language module (Kalinowski Section 4.2.1 - To address issues of coverage in cross-lingual knowledge graphs, [60] propose a method for embedding knowledge graphs in a source and target language and automatically learning alignments between them, called MTransE. Section 4.2.1 then goes on in detail how they translate from source to target language.).
But doesn’t explicitly teach that it is based on speech transcriptions.
Hoffmeister teaches this limitation. Hoffmeister teaches that it is based on speech transcriptions (Hoffmeister Column 6 Lines 36-44 - The ASR transcribes audio data into text data representing the words of the speech contained in the audio data. The text data may then be used by other components for various purposes, such as executing system commands, inputting data, etc. A spoken utterance in the audio data is input to a processor configured to perform ASR which then interprets the utterance based on the similarity between the utterance and pre-established language models 254 stored in an ASR model storage 252c.).
Kalinowski and Hoffmeister are both considered to be analogous to the claimed invention because both are directed to helping a user translate foreign languages. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alignment method for knowledge graphs of Kalinowski with the support for the use speech inputs in Hoffmeister because it allows the user to improve human-computer interactions (Hoffmeister Column 1 Lines 6-23 - The combination of speech recognition and natural language understanding processing techniques is commonly referred to as speech processing. Speech processing may also convert a user's speech into text data which may then be provided to various text-based software applications. Speech processing may be used by computers, hand-held devices, telephone computer systems, kiosks, and a wide variety of other devices to improve human-computer interactions.).

Regarding Claim 19, Kalinowski and Hoffmeister teach all of the limitations of claim 15. Kalinowski further teaches to perform semantic analysis on the electronic content in a second language based on knowledge learned from entities and entity relations in a first language (Kalinowski Section 3 and Section 3.4 - Let the functions f1 : D1 → R n and f2 : D2 → R m represent two mappings from the original datasets to their respective real-valued embedding spaces. Typically, n and m are of much lower dimension than the original cardinalities of D1 and D2, and therefore f1 and f2 can be thought of as techniques to compress the original datasets whilst maintaining their defining geometric characteristics, including a notion of ‘semantic similarity’. This semantic similarity is the semantic analysis of the knowledge graph functions. We may also want to merge knowledge graphs covering similar, yet independently defined, concepts, or graphs defining the same subject matter across languages. This task is referred to in the literature as entity alignment: the process of identifying nodes in each graph that are referencing the same semantic concept and either forming relations between them or compressing them into a single representation. The single representation is the integrated knowledge-language module that is generated.).



Claim(s) 7, 11, 12, and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalinowski in view of Visel et al. (US 20150309992 A1) (Further referred to as “Visel”).

Regarding Claim 7, Kalinowski teaches all of the limitations of claim 1. Kalinowski also teaches obtaining the first knowledge graph as a textual-based knowledge graph, each entity of the first set of entities being represented by entity description text to describe a concept and meaning of the entities and each relation of the first set of relations being represented by relation description text to describe each relation between two or more entities (Kalinowski Section 2.3.1 and Section 3.4 - Let G = (E, R) be a knowledge graph consisting of a set of entities E and relations R, each element of which may have an entity or relation type. This is the definition of a knowledge graph. Kalinowski Section 3.4 - We may also want to merge knowledge graphs covering similar, yet independently defined, concepts, or graphs defining the same subject matter across languages. This task is referred to in the literature as entity alignment: the process of identifying nodes in each graph that are referencing the same semantic concept and either forming relations between them or compressing them into a single representation. There are multiple knowledge graphs that are obtained to complete this process.);
and generating the second knowledge graph, each entity of the second set of entities being represented by entity description audio data to describe a concept and meaning of the entities and each relation of the second set of relations being represented by relation description audio data to describe each relation between two or more entities (Kalinowski Section 2.3.1 and Section 3.4 - Let G = (E, R) be a knowledge graph consisting of a set of entities E and relations R, each element of which may have an entity or relation type. This is the definition of a knowledge graph. Kalinowski Section 3.4 - We may also want to merge knowledge graphs covering similar, yet independently defined, concepts, or graphs defining the same subject matter across languages. This task is referred to in the literature as entity alignment: the process of identifying nodes in each graph that are referencing the same semantic concept and either forming relations between them or compressing them into a single representation. There are multiple knowledge graphs that are obtained to complete this process.).
but does not explicitly teach that the second knowledge graph is acoustic-based. 
Visel teaches this limitation. Visel teaches that the second knowledge graph is acoustic based (Visel Paragraph 175 - As has been described, an ANLP 110 as disclosed herein has a number of capabilities and features, including the capabilities to: extract parts of speech, semantic, and psycho-linguistic information; identify the exact sense (meaning) of each word, even in the presence of many meanings; recursively apply constraints utilizing an implied OR structure; identify the main verb, idioms and other key components of a sentence; extract and identify nuance and emotion; efficiently create and store a knowledge base using dual-edged graph nodes that provide both what-it-is and what-it-means information.).
Kalinowski and Visel are both considered to be analogous to the claimed invention because both are directed to helping a user translate foreign languages. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alignment method for knowledge graphs of Kalinowski with the support for the use of an acoustic based knowledge graph in Visel because it allows the  system to be better at understanding the meaning of the natural language that is inputted into it.  (Visel Paragraph 6 - a human reader or listener or can usually intuitively comprehend the meaning intended by a human writer or speaker, for example, by the word choice, context and ordering of the words, and if the words are spoken, by the tone, inflection and pacing of the words. However, in practice, it has proven difficult for automated parsing to achieve the same degree of success in identifying the meaning of natural language communication.).


Regarding Claim 11, Kalinowski teaches a computer implemented method for joint training a speech module with a knowledge module for natural language understanding, the method comprising: obtaining a first acoustic knowledge graph comprising a first set of entities and a first set of relations, each relation of the first set of relations describing a relationship between two or more entities included in the first set of entities (Kalinowski Section 2.3.1 - Let G = (E, R) be a knowledge graph consisting of a set of entities E and relations R, each element of which may have an entity or relation type. This is the definition of a knowledge graph.);
obtaining a second knowledge graph comprising a second set of entities and a second set of relations, each relation of the second set of relations describing a relationship between two or more entities included in the second set of entities (Kalinowski Section 3.4 - We may also want to merge knowledge graphs covering similar, yet independently defined, concepts, or graphs defining the same subject matter across languages. This task is referred to in the literature as entity alignment: the process of identifying nodes in each graph that are referencing the same semantic concept and either forming relations between them or compressing them into a single representation. There are multiple knowledge graphs that are obtained to complete this process.);
aligning the first acoustic knowledge graph and second acoustic knowledge graph such that a first subset of entities and relations from the first acoustic knowledge graph corresponds to a second subset of entities and relations from the second acoustic knowledge graph (Kalinowski Section 3.4 - We may also want to merge knowledge graphs covering similar, yet independently defined, concepts, or graphs defining the same subject matter across languages. This task is referred to in the literature as entity alignment: the process of identifying nodes in each graph that are referencing the same semantic concept and either forming relations between them or compressing them into a single representation. This task is called entity alignment since it aligns the first subset of entities and relations from the first graph to the second graph.);
training a knowledge module with the aligned knowledge graphs to generate knowledge-based entity representations (Kalinowski Section 4.2.1 - They then slightly modify the training process by using a training set P that has pre-aligned triples in both the source and target space to capture correspondences between entities sharing similar relationships.);
and generating an integrated module that is configured to perform semantic analysis for the entities and entity relations included in the second acoustic knowledge graph based on knowledge learned from entities and entity relations in the first acoustic knowledge graph by integrating the first module with the knowledge module (Kalinowski Section 3 and Section 3.4 - Let the functions f1 : D1 → R n and f2 : D2 → R m represent two mappings from the original datasets to their respective real-valued embedding spaces. Typically, n and m are of much lower dimension than the original cardinalities of D1 and D2, and therefore f1 and f2 can be thought of as techniques to compress the original datasets whilst maintaining their defining geometric characteristics, including a notion of ‘semantic similarity’. This semantic similarity is the semantic analysis of the knowledge graph functions. We may also want to merge knowledge graphs covering similar, yet independently defined, concepts, or graphs defining the same subject matter across languages. This task is referred to in the literature as entity alignment: the process of identifying nodes in each graph that are referencing the same semantic concept and either forming relations between them or compressing them into a single representation. The single representation is the integrated knowledge-language module that is generated. Kalinowski Section 3.4 - We may also want to merge knowledge graphs covering similar, yet independently defined, concepts, or graphs defining the same subject matter across languages. This task is referred to in the literature as entity alignment: the process of identifying nodes in each graph that are referencing the same semantic concept and either forming relations between them or compressing them into a single representation. The single representation is the integrated knowledge-language module that is generated.).
but doesn’t explicitly teach that the second knowledge graph is acoustic; and that the integrated module is a knowledge-speech module. 
Visel teaches these limitations. Visel further teaches that the second knowledge graph is acoustic based (Visel Paragraph 175 - As has been described, an ANLP 110 as disclosed herein has a number of capabilities and features, including the capabilities to: extract parts of speech, semantic, and psycho-linguistic information; identify the exact sense (meaning) of each word, even in the presence of many meanings; recursively apply constraints utilizing an implied OR structure; identify the main verb, idioms and other key components of a sentence; extract and identify nuance and emotion; efficiently create and store a knowledge base using dual-edged graph nodes that provide both what-it-is and what-it-means information.); 
and that the integrated module includes a speech module (Visel Paragraph 27 - an automated natural language processor (ANLP) has the capability of not only recognizing words and low level parsing information, but also comprehending, using non-statistical techniques, higher level information, such as idioms, sentence structures, emotional content, and human intention.). 
Kalinowski and Visel are both considered to be analogous to the claimed invention because both are directed to helping a user translate foreign languages. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alignment method for knowledge graphs of Kalinowski with the support for the use of an acoustic based knowledge graph in Visel because it allows the  system to be better at understanding the meaning of the natural language that is inputted into it.  (Visel Paragraph 6 - a human reader or listener or can usually intuitively comprehend the meaning intended by a human writer or speaker, for example, by the word choice, context and ordering of the words, and if the words are spoken, by the tone, inflection and pacing of the words. However, in practice, it has proven difficult for automated parsing to achieve the same degree of success in identifying the meaning of natural language communication.).

Regarding Claim 12, Kalinowski teaches all of the limitations of claim 11. Kalinowski also teaches generating the first knowledge graph in a first language (Kalinowski Section 4.2.1 - To address issues of coverage in cross-lingual knowledge graphs, [60] propose a method for embedding knowledge graphs in a source and target language and automatically learning alignments between them, called MTransE.);
generating the second knowledge graph in a second language (Kalinowski Section 4.2.1 - To address issues of coverage in cross-lingual knowledge graphs, [60] propose a method for embedding knowledge graphs in a source and target language and automatically learning alignments between them, called MTransE.);
configuring the knowledge module to generate knowledge- based entity representations in the second language based on the first knowledge graph (Kalinowski Section 4.2.1 - The authors conclude that the linear transformation models work best with limited differences between the model with entity transformations and the model with both entity and relational translations. The methods of MTransE lean heavily on the underlying translation model of TransE, which, while directly addressing similarities in graph structures in each individual space, largely ignores other information sources contained in the knowledge graph such as entity types and attributes.);
and training the integrated knowledge-speech module to perform semantic analysis in the second language based on knowledge learned from entities and entity relations in the first language (Kalinowski Section 4.2.1 - They then slightly modify the training process by using a training set P that has pre-aligned triples in both the source and target space to capture correspondences between entities sharing similar relationships.).
but doesn’t explicitly teach that the first and second knowledge graphs can be acoustic based.
Visel teaches this limitation. Visel teaches that the first and second knowledge graphs can be acoustic based (Visel Paragraph 175 - As has been described, an ANLP 110 as disclosed herein has a number of capabilities and features, including the capabilities to: extract parts of speech, semantic, and psycho-linguistic information; identify the exact sense (meaning) of each word, even in the presence of many meanings; recursively apply constraints utilizing an implied OR structure; identify the main verb, idioms and other key components of a sentence; extract and identify nuance and emotion; efficiently create and store a knowledge base using dual-edged graph nodes that provide both what-it-is and what-it-means information.).
Kalinowski and Visel are both considered to be analogous to the claimed invention because both are directed to helping a user translate foreign languages. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alignment method for knowledge graphs of Kalinowski with the support for the use of an acoustic based knowledge graph in Visel because it allows the  system to be better at understanding the meaning of the natural language that is inputted into it.  (Visel Paragraph 6 - a human reader or listener or can usually intuitively comprehend the meaning intended by a human writer or speaker, for example, by the word choice, context and ordering of the words, and if the words are spoken, by the tone, inflection and pacing of the words. However, in practice, it has proven difficult for automated parsing to achieve the same degree of success in identifying the meaning of natural language communication.).

Regarding Claim 13, Kalinowski teaches all of the limitations of claim 12. Kalinowski also teaches training the knowledge module to generate knowledge-based entity representations in the first language based on the second knowledge graph (Kalinowski Section 4.2.1 - To address issues of coverage in cross-lingual knowledge graphs, [60] propose a method for embedding knowledge graphs in a source and target language and automatically learning alignments between them, called MTransE.);
and training the integrated knowledge- module to perform semantic analysis in the first language based on knowledge learned from entities and entity relations in the second language (Kalinowski Section 4.2.1 - They then slightly modify the training process by using a training set P that has pre-aligned triples in both the source and target space to capture correspondences between entities sharing similar relationships.).
but doesn’t explicitly teach that the second knowledge graph is acoustic; and that the integrated module is a knowledge-speech module. 
Visel teaches these limitations. Visel further teaches that the second knowledge graph is acoustic based 
(Visel Paragraph 175 - As has been described, an ANLP 110 as disclosed herein has a number of capabilities and features, including the capabilities to: extract parts of speech, semantic, and psycho-linguistic information; identify the exact sense (meaning) of each word, even in the presence of many meanings; recursively apply constraints utilizing an implied OR structure; identify the main verb, idioms and other key components of a sentence; extract and identify nuance and emotion; efficiently create and store a knowledge base using dual-edged graph nodes that provide both what-it-is and what-it-means information.); 
and that the integrated module includes a speech module (Visel Paragraph 27 - an automated natural language processor (ANLP) has the capability of not only recognizing words and low level parsing information, but also comprehending, using non-statistical techniques, higher level information, such as idioms, sentence structures, emotional content, and human intention.). 
Kalinowski and Visel are both considered to be analogous to the claimed invention because both are directed to helping a user translate foreign languages. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alignment method for knowledge graphs of Kalinowski with the support for the use of an acoustic based knowledge graph in Visel because it allows the  system to be better at understanding the meaning of the natural language that is inputted into it.  (Visel Paragraph 6 - a human reader or listener or can usually intuitively comprehend the meaning intended by a human writer or speaker, for example, by the word choice, context and ordering of the words, and if the words are spoken, by the tone, inflection and pacing of the words. However, in practice, it has proven difficult for automated parsing to achieve the same degree of success in identifying the meaning of natural language communication.).

Claim(s) 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalinowski in view of Peng et al. (WO 2016196320 A1) (Further referred to as “Peng”).

Regarding Claim 9, Kalinowski teaches all of the limitations of claim 1. Kalinowski doesn’t explicitly teach that pre-training a speech module on a training data set comprising unannotated acoustic data to understand semantic information from audio- based speech utterances. Peng teaches this limitation. Peng teaches that pre-training a speech module on a training data set comprising unannotated acoustic data to understand semantic information from audio- based speech utterances (Peng Paragraph 20 - sentences of queries containing named entity data (e.g., entity names) can be evaluated to build a training corpus for recognition processing. A training corpus is a large structured set of data. The training corpus for recognition processing is what is being interpreted here. Recognition processing is understood to be the speech recognition processing that was mentioned earlier in the art. Speech recognition processing holds the acoustic model, which is understood to be the same as a speech model. This acoustic model is then pre-trained by the training corpus as seen in Paragraph 15. As stated in the specification, the unannotated acoustic data serves to explain that the training is self-supervised. As seen in Peng Paragraph 20 - In that example, sentences of queries containing named entity data (e.g., entity names) can be evaluated to build a training corpus for recognition processing. – the training corpus is self-supervised and isn’t done by the user. The background and summary also suggests that this is the case when it says that prior art that includes the user updating and training the model would be too cumbersome.).
Kalinowski and Peng are both considered to be analogous to the claimed invention because both are directed to helping a user translate foreign languages. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alignment method for knowledge graphs of Kalinowski with the support for the use of an acoustic based knowledge graph in Peng because it allows the user to have a more accurate transcription when including a speech input (Peng Paragraph 14 - The candidate transcripts are ranked, and an output of the highest ranked transcripts (e.g., from the N best ones) is generated as the final transcript. An exemplary combined language model of the present disclosure is designed to increase the probability of the transcript containing the right named entities. An output of an exemplary combined language model may determine a transcript with the correct named entities, and output a top transcript with the highest probability instead of the transcript containing other wrong common words with the same or similar pronunciation.).


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalinowski in view of Visel and further in view of Hoffmeister.

Regarding Claim 14, Kalinowski and Visel teach all of the limitations of claim 12. Kalinowski also teaches applying the electronic content as input to the integrated knowledge- speech module (Kalinowski Section 2.3.1 - Let G = (E, R) be a knowledge graph consisting of a set of entities E and relations R, each element of which may have an entity or relation type. This is the definition of a knowledge graph.);
and translating the first set of speech audio data into a second set of speech audio data in the second language using the integrated knowledge-speech module (Kalinowski Section 4.2.1 - To address issues of coverage in cross-lingual knowledge graphs, [60] propose a method for embedding knowledge graphs in a source and target language and automatically learning alignments between them, called MTransE. Section 4.2.1 then goes on in detail how they translate from source to target language.);
but fails to explicitly teach obtaining electronic content comprising a first set of speech audio data in the first language.
Hoffmeister further teaches this limitation. Hoffmeister teaches obtaining electronic content comprising a first set of speech audio data in the first language (Hoffmeister Column 2 Lines 25-33 - Automatic speech recognition (ASR) is a field of computer science, artificial intelligence, and linguistics concerned with transforming audio data associated with speech into text representative of that speech. Similarly, natural language understanding (NLU) is a field of computer science, artificial intelligence, and linguistics concerned with enabling computers to derive meaning from text input containing natural language. ASR and NLU are often used together as part of a speech processing system.).
Kalinowski and Hoffmeister are both considered to be analogous to the claimed invention because both are directed to helping a user translate foreign languages. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alignment method for knowledge graphs of Kalinowski with the support for the use speech inputs in Hoffmeister because it allows the user to improve human-computer interactions (Hoffmeister Column 1 Lines 6-23 - The combination of speech recognition and natural language understanding processing techniques is commonly referred to as speech processing. Speech processing may also convert a user's speech into text data which may then be provided to various text-based software applications. Speech processing may be used by computers, hand-held devices, telephone computer systems, kiosks, and a wide variety of other devices to improve human-computer interactions.).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalinowski in view of Hoffmeister and further in view of Visel.

Regarding Claim 16, Kalinowski and Hoffmeister teach all of the limitations of claim 15, but do not teach the limitations that the first knowledge graph and second knowledge graph being acoustic-based; And that the electronic content comprising acoustic-based speech utterances.
Visel teaches these limitations. Visel further teaches the first knowledge graph and second knowledge graph being acoustic-based (Visel Paragraph 175 - As has been described, an ANLP 110 as disclosed herein has a number of capabilities and features, including the capabilities to: extract parts of speech, semantic, and psycho-linguistic information; identify the exact sense (meaning) of each word, even in the presence of many meanings; recursively apply constraints utilizing an implied OR structure; identify the main verb, idioms and other key components of a sentence; extract and identify nuance and emotion; efficiently create and store a knowledge base using dual-edged graph nodes that provide both what-it-is and what-it-means information.), 
Visel further teaches that the electronic content comprising acoustic-based speech utterances (Visel Paragraph 27 - In this manner, an ANLP as described herein can successfully comprehend divergent types of content, such as legal, medical and engineering texts, historical narrative, human speech, news reporting, emails, and general Internet or HTML content.).
Kalinowski and Visel are both considered to be analogous to the claimed invention because both are directed to helping a user translate foreign languages. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alignment method for knowledge graphs of Kalinowski with the support for the use of an acoustic based knowledge graph in Visel because it allows the  system to be better at understanding the meaning of the natural language that is inputted into it.  (Visel Paragraph 6 - a human reader or listener or can usually intuitively comprehend the meaning intended by a human writer or speaker, for example, by the word choice, context and ordering of the words, and if the words are spoken, by the tone, inflection and pacing of the words. However, in practice, it has proven difficult for automated parsing to achieve the same degree of success in identifying the meaning of natural language communication.).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalinowski in view of Hoffmeister and further in view of Peng.

Regarding Claim 20, Kalinowski and Hoffmeister teach all of the limitations of claim 15. 
However they do not explicitly teach the limitations of the language module being aligned with a speech module, the speech module being pre-trained on unlabeled acoustic data to understand semantic information from speech utterances.
Peng further teaches these limitations. Peng teaches that the limitations of the language module being aligned with a speech module (Peng Paragraph 14 - Speech recognition systems/services apply at least two models to evaluate an input, namely: 1) an acoustic model, and 2) a language model. An input is any data provided to and processed by a processing device. While examples may describe input as related to speech recognition processing, one skilled in the art will recognition that examples described herein are applicable to any type of input including but not limited to: speech/voice input, text input, gesture input, and handwritten input, among other examples. The acoustic model is understood to be the speech module. The speech recognition systems align the acoustic model and the language model to get an integrated system.), 
the speech module being pre-trained on unlabeled acoustic data to understand semantic information from speech utterances (Peng Paragraph 20 - sentences of queries containing named entity data (e.g., entity names) can be evaluated to build a training corpus for recognition processing. A training corpus is a large structured set of data. The training corpus for recognition processing is what is being interpreted here. Recognition processing is understood to be the speech recognition processing that was mentioned earlier in the art. Speech recognition processing holds the acoustic model, which is understood to be the same as a speech model. This acoustic model is then pre-trained by the training corpus as seen in Paragraph 15.).
Kalinowski and Peng are both considered to be analogous to the claimed invention because both are directed to helping a user translate foreign languages. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alignment method for knowledge graphs of Kalinowski with the support for the use of an acoustic based knowledge graph in Visel because it allows the user to have a more accurate transcription when including a speech input (Peng Paragraph 14 - The candidate transcripts are ranked, and an output of the highest ranked transcripts (e.g., from the N best ones) is generated as the final transcript. An exemplary combined language model of the present disclosure is designed to increase the probability of the transcript containing the right named entities. An output of an exemplary combined language model may determine a transcript with the correct named entities, and output a top transcript with the highest probability instead of the transcript containing other wrong common words with the same or similar pronunciation.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTHEJ KUNAMNENI whose telephone number is (571)272-5428. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTHEJ KUNAMNENI/               Examiner, Art Unit 2656                                                                                                                                                                                         
/Paras D Shah/               Primary Examiner, Art Unit 2659                                                                                                                                                                                         

12/07/2022